      Case 4:21-cv-01147 Document 5 Filed on 04/19/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 SPRING STREET PROPERTY, LLC,                        §
                                                     §
         Plaintiff,                                  §
                                                     §
 v.                                                  §
                                                     §       CIVIL ACTION NO. 4:21-cv-01147
 GENERAL STAR INDEMNITY                              §
 COMPANY,                                            §
                                                     §
         Defendant.                                  §
                                                     §

                                  NOTICE OF SETTLEMENT

       Plaintiff Spring Street, LLC and Defendant General Star Indemnity Company (hereinafter

collectively referred to as the “Parties”) file this Notice of Settlement and state as follows:

       The Parties have reached a settlement in principle for this matter. The Parties need time to

finalize the settlement documents and will submit a Joint Motion to Dismiss with Prejudice all

parties and the entire case within 60 days, contingent on completion of the settlement


                                               Respectfully submitted,

                                               By:       /s/ Lindsey P. Bruning
                                                         Kristin C. Cummings
                                                         Attorney-in-Charge
                                                         Texas Bar No. 24049828
                                                         Southern District Bar No. 719639
                                                         kcummings@zelle.com

                                               ZELLE LLP
                                               901 Main Street, Suite 4000
                                               Dallas, Texas 75202-3975
                                               Telephone:     214-742-3000
                                               Facsimile:     214-760-8994

                                               ATTORNEY-IN-CHARGE FOR DEFENDANT
                                               GENERAL STAR INDEMNITY COMPANY
       Case 4:21-cv-01147 Document 5 Filed on 04/19/21 in TXSD Page 2 of 2




OF COUNSEL:

Lindsey P. Bruning
Texas Bar No. 24064967
Southern District Bar No. 997691
lbruning@zelle.com
Han N. Kim
Texas Bar No. 24100926
Southern District Bar No. 3321437
hkim@zelle.com


-AND-

                                        By: /s/ Alexander S. Taylor
                                          Alexander S. Taylor
                                          State Bar No. 24098505
                                          alex@hope-causey.com
                                          John M. Causey
                                          State Bar No. 04019100
                                          hcdocket@hope-causey.com
                                          HOPE & CAUSEY, P.C.
                                          815 W. Davis Street, Suite 300
                                          Conroe, Texas 77301
                                          Telephone:     (936) 441-4673
                                          Facsimile:     (936) 441-4674

                                           ATTORNEYS FOR PLAINTIFF




4846-7608-9062v1
